Citation Nr: 0841525	
Decision Date: 12/03/08    Archive Date: 12/09/08	

DOCKET NO.  07-01 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
disorder characterized by swollen and/or painful joints. 

2.  Entitlement to an evaluation in excess of 40 percent for 
degenerative joint disease of the lumbar spine. 

3.  Entitlement to an evaluation in excess of 30 percent for 
esophagitis with gastroesophageal reflux disease. 

4.  Entitlement to a compensable evaluation for hemorrhoids.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from December 1960 to 
December 1982.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a rating decision of April 2002, the RO denied entitlement 
to service connection for swelling and pain in all of the 
veteran's joints.  The veteran voiced no disagreement with 
that decision, which has now become final.  Since the time of 
the April 2002 decision, the veteran has submitted additional 
evidence in an attempt to reopen his claim.  The RO found 
such evidence both new and material, but continued its denial 
of a disability characterized by swollen and/or painful 
joints.

The appeal as to all issues save that of whether new and 
material evidence has been submitted sufficient to reopen the 
veteran's previously denied claim for service connection for 
a disorder characterized by swollen and/or painful joints is 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify you if further 
action is required on your part.


FINDINGS OF FACT

1.  In a decision of April 2002, the RO denied entitlement to 
service connection for swelling and pain in all of the 
veteran's joints.  

2.  Evidence submitted since the time of the RO's April 2002 
decision denying entitlement to service connection for 
swelling and pain in all of the veteran's joints does not 
relate to an unestablished fact, and is of insufficient 
significance to raise a reasonable possibility of 
substantiating the veteran's current claim.  


CONCLUSIONS OF LAW

1.  The decision of the RO in April 2002 denying the 
veteran's claim for service connection for swelling and pain 
in all of the veteran's joints is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2008).

2.  Evidence received since the time of the RO's April 2002 
decision denying entitlement to service connection for 
swelling and pain in all of the veteran's joints is new, but 
not material, and insufficient to reopen the veteran's claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes his multiple contentions, as well 
as VA treatment records and examination reports.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the veteran or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate the veteran's claim, and what the evidence in 
the claims file shows, or fails to show, with respect to that 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

The veteran in this case seeks service connection for a 
disorder characterized by swollen and/or painful joints.  In 
that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2008). 

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service, and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and degenerative joint 
disease (osteoarthritis) becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).

Notwithstanding the aforementioned, once entitlement to 
service connection for a given disorder has been denied by a 
decision of the RO, that decision, absent disagreement by the 
veteran within a period of one year, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).  Where a 
claim for entitlement to service connection has been 
previously denied, and that decision becomes final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers.  Evidence is "material" 
if, by itself, or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).  In addition, new evidence may be 
found to be material if it provides a "more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability, even where it will not eventually 
convince the Board of Veterans' Appeals to alter its 
decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In determining whether new and material evidence has 
been submitted, the evidence is generally presumed to be 
credible.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

As regards the veteran's current claim for service connection 
for a disorder characterized by swollen and/or painful 
joints, the Board notes that, in Boggs v. Peake, 520 F.3d 
1330 (Fed. Cir. 2008), the United States Court of Appeals for 
the Federal Circuit held that the "factual basis" of a claim 
for service connection is the veteran's disease or injury, 
rather than the symptoms of that disease or injury.  
Moreover, a properly diagnosed disease or injury cannot be 
considered the same factual basis as a distinctly diagnosed 
disease or injury.  As a consequence, for purposes of Section 
7104(b), claims which are based upon distinctly and properly 
diagnosed diseases or injuries must be considered separate 
and distinct claims.  This is to say that a claim for one 
diagnosed disease or injury cannot be prejudiced by a prior 
claim for a different diagnosed disease or injury.  Rather, 
the two claims must be considered independently because they 
rest on different factual bases.  

In the case at hand, at the time of the prior April 2002 
rating decision, the RO denied entitlement to service 
connection for swelling and pain in all of the veteran's 
joints.  Moreover, the veteran's current claim and 
accompanying evidence reflects that very same disability.  
Under the circumstances, the Board is of the opinion that the 
veteran's current claim is, in fact, based on the very same 
diagnosis as his previous claim, and, accordingly, must be 
considered on a "new and material" basis.  See Boggs, supra.  

In the present case, at the time of the prior April 2002 
rating decision, there were on file the veteran's service 
treatment records as well as numerous VA outpatient treatment 
records and examination reports.  Following a review of that 
evidence, the RO noted that, with the exception of those 
joints for which service connection was already in effect, 
the veteran's service treatment records showed no evidence of 
swelling and/or pain in any other of the veteran's joints.  
Nor was there evidence of a relationship of any kind between 
the veteran's claimed joint pain and/or swelling and any 
incident or incidents of his period of active military 
service.  Based on a review of the entire pertinent evidence 
of record, the RO denied entitlement to service connection 
for swelling and pain in all of the veteran's joints.  That 
determination was adequately supported by and consistent with 
the evidence then of record, and is now final.  

Evidence received since the time of the RO's April 2002 
decision, consisting, for the most part, of VA treatment 
records and examination reports, while "new" in the sense 
that it was not previously of record, is not "material."  In 
that regard, service connection is currently in effect for 
degenerative joint disease of the lumbar spine, as well as 
for traumatic arthritis of the right knee, the residuals of 
fracture of the right elbow and right leg, and right ankle 
strain with bony whiskering in the medial and lateral 
malleolar region associated with traumatic arthritis of the 
right knee.  Accordingly, swelling and/or pain in any of 
those joints is not for consideration in the context of the 
veteran's current claim for service connection.  Moreover, 
while since the time of the April 2002 rating decision, the 
veteran has received repeated treatment for various joint-
related problems, including arthritis in his left ankle, 
right hip, and right foot, as well as possible arthritis of 
the left shoulder, to date, there exists no evidence 
whatsoever that any of those joint problems had their origin 
during or are in some way related to an incident or incidents 
of the veteran's period of active military service.  Under 
the circumstances, the Board is of the opinion that evidence 
submitted since the time of the RO's April 2002 decision does 
not constitute new and material evidence sufficient to reopen 
the veteran's previously denied claim.  This is to say that, 
by itself, or when considered with previous evidence of 
record, the newly-received evidence does not relate to an 
unestablished fact necessary to substantiate the veteran's 
claim.  Accordingly, the veteran's appeal as to the issue of 
service connection for a disorder characterized by swollen 
and/or painful joints must be denied.

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
veteran about the information and evidence that VA will seek 
to provide; and (3) inform the veteran about the information 
and evidence he is expected to provide.

The Board finds that the VCAA notice requirements have been 
satisfied by correspondence dated in May and October 2005, 
and in October 2006.  In those letters, VA informed the 
veteran that, in order to reopen his claim (for service 
connection for a disorder characterized by swollen and/or 
painful joints), new and material evidence was needed.  VA 
also told the veteran that, in order to substantiate a claim 
for service connection, the evidence needed to show that he 
had a current disability, a disease or injury in service, and 
evidence of a nexus between the postservice disability and 
the disease or injury in service, which was usually shown by 
medical records and medical opinions.  To the extent there 
existed any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), such error 
was nonprejudicial, in that it did not affect the essential 
fairness of the adjudicatory process.  In point of fact, 
based on a review of the entire file, it is clear that the 
veteran had a full understanding and/or actual knowledge of 
the elements required to prevail on his claim.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

As to informing the veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency, such as records from private doctors and 
hospitals.  The RO told the veteran that he could obtain 
private records himself and submit them to VA.  With regard 
to any downstream notice (e.g. disability rating and 
effective date), since the claim remains denied, such 
questions are moot there is no prejudice to the veteran.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
treatment records, as well as both VA outpatient treatment 
records and examination reports.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  


ORDER

New and material evidence not having been presented, the 
application to reopen a claim of entitlement to service 
connection for a disorder characterized by swollen and/or 
painful joints is denied.  

REMAND

In addition to the above, the veteran in this case seeks an 
increased evaluation for service-connected degenerative joint 
disease of the lumbar spine, as well as for esophagitis with 
associated gastroesophageal reflux disease and hemorrhoids.  
However, a review of the record raises some question as to 
the current severity of each of those service-connected 
disabilities.  

In that regard, a review of the evidence currently on file 
would appear to indicate that the veteran last underwent VA 
compensation and pension examinations for the disabilities at 
issue in July and November 2005, more than 3 years ago.  
Moreover, it does not appear that, at the time of those 
examinations, the respective VA examiners had access to the 
veteran's claims folder.  Significantly, while at the time of 
a VA examination of the veteran's spine in July 2005, the 
veteran was described as exhibiting flexion to 30 degrees, 
with extension to 5 degrees, right and left lateroflexion to 
10 degrees, and right and left lateral rotation to 30 
degrees, it was additionally noted that this range of motion 
was "limited by 50 percent due to pain, stiffness, and a lack 
of endurance following repetitive use," calling into question 
the actual range of motion of the veteran's lumbar spine.  
Moreover, during the course of a VA rectal examination in 
November 2005, it was noted that an actual physical 
examination of the veteran's hemorrhoids was being "deferred" 
and that the findings reported were, in fact, those obtained 
during the course of a VA rectal evaluation in September 
2005, a report of which is not at this time a part of the 
veteran's claims folder.  Significantly, in a VA outpatient 
treatment report dated in January 2007, there was noted the 
presence of "moderate-sized external hemorrhoids" for which 
the veteran had been prescribed medication.  

The Board notes that, based on an evaluation of the veteran's 
January 2007 Substantive Appeal, it is clear that he is 
alleging increasing symptomatology attributable to his 
service-connected low back and gastrointestinal disabilities, 
as well as his service-connected hemorrhoids.  Under the 
circumstances, the Board is of the opinion that additional, 
more contemporaneous examinations would be helpful to a 
proper adjudication of the veteran's current claims for 
increased ratings.  See Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also 
VAOPGCPREC 11-95 (April 7, 1995).

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO/AMC for the following actions:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records 
subsequent to February 2007, the date of 
the most recent evidence of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO/AMC cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
included in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.

2.  The veteran should then be afforded 
additional VA orthopedic, 
gastrointestinal, and rectal examinations 
in order to more accurately determine the 
current severity of his service-connected 
low back disability, esophagitis with 
gastroesophageal reflux disease, and 
hemorrhoids.  The RO/AMC is advised that 
the veteran must be given adequate notice 
of the date and place of any requested 
examinations, and a copy of all such 
notifications must be associated with the 
claims folder.  The notification letter 
should advise the veteran that failure to 
report for a scheduled VA examination 
without good cause may have an adverse 
effect on his claims.  

As regards the requested examinations, 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.

Following completion of the orthopedic 
examination, the orthopedic examiner 
should specifically comment regarding any 
and all limitation of range of motion of 
the veteran's lumbar spine, as well as 
functional loss associated with pain, 
instability, weakened movement, excess 
fatigability, incoordination, swelling, 
and deformity or atrophy of disuse.  The 
examiner should also discuss factors 
associated with disability, such as 
objective indications of pain or pressure 
on manipulation.  Finally, the examiner 
should inquire as to whether the veteran 
experiences flare-ups associated with his 
service-connected low back disability.  
To the extent possible, any additional 
functional loss or limitation of motion 
attributable to such flare-ups should be 
described in degrees.  

Following completion of the 
gastrointestinal examination, the 
examiner should specifically comment as 
to whether, as a result of the veteran's 
service-connected esophagitis with 
gastroesophageal reflux disease, he 
experiences pain, vomiting, material 
weight loss, and hematemesis or melena 
with moderate anemia, or other symptom 
combinations productive of a severe 
impairment of health.  

Following completion of the rectal 
examination, the examiner should 
specifically comment as to whether the 
veteran currently suffers from large or 
thrombotic, irreducible hemorrhoids, with 
excessive redundant tissue evidencing 
frequent recurrences.  

All such information, and opinions, when 
obtained, should be made a part of the 
veteran's claims folder.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiners prior to 
completion of their examinations.  
Moreover, a notation to the effect that 
this record review took place must be 
included in the examination reports.  

3.  Thereafter, the RO/AMC should review 
the veteran's claims for increased 
evaluations for service-connected 
degenerative joint disease of the lumbar 
spine, esophagitis with associated 
gastroesophageal reflux disease, and 
hemorrhoids.  Should the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits since the issuance of the 
most recent SSOC in April 2007.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C. §§ 5109B, 7112 (West Supp. 2008).



	                     
______________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


